FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 15, 2010
                      UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                    TENTH CIRCUIT                   Clerk of Court



 MATTHEW WIGGINS,

          Plaintiff - Appellant,
                                                         No. 10-2009
 v.                                                (D.C. No. 09-CV-00741)
                                                          (D.N.M.)
 MR. M. CULLUGH; MR. B. YATES;
 MR. T. HELVVO; MR. D. STARK;
 MR. J. CALHOUN; MS. K. HUNT,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges. **


      Matthew Wiggins, a New Mexico state prisoner proceeding pro se, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil rights action. The

district court held that Mr. Wiggins’s departure from a detention center mooted

his claim for equitable relief against the center’s officials. 1 R. at 116-18. It


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
later refused to set aside the judgment so that he could amend his complaint to

seek compensatory damages. 1 R. at 161-62. We have jurisdiction under 28

U.S.C. § 1291 and affirm the district court’s judgment.

      When Mr. Wiggins filed his complaint, he was incarcerated at the San Juan

County Detention Center in New Mexico. 1 R. at 28. In his complaint, he

alleged, among other things, that officials at the center denied him recreation,

exposure to sunlight, library access, and a diet conforming to his religious beliefs.

1 R. at 29-32. He sought equitable relief and explicitly disavowed seeking

monetary damages. 1 R. at 33. In a subsequent notice of change of address, Mr.

Wiggins stated that a state court had since sentenced him and that he now serves

his sentence at a state penitentiary elsewhere. 1 R. at 86.

      The district court sua sponte reviewed Mr. Wiggins’s complaint under 28

U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 12(b)(6), and dismissed

his suit as moot. 1 R. at 116-18. It held that absent factual allegations showing

that Mr. Wiggins faces similar injury in the future from these officials, he cannot

maintain a declaratory or injunctive action against them. 1 R. at 117. It entered

judgment against Mr. Wiggins on December 17, 2009.

      On December 22, 2009 and December 31, 2009, Mr. Wiggins moved to

amend his complaint to add a claim for compensatory damages. 1 R. at 120-46,

157-58. On December 31, 2009, he filed a notice of appeal with this court; we

forwarded it to the district court, which filed it on January 4, 2010. 1 R. at 3,

                                         -2-
147-52. On January 14, 2010, the court denied his motions to amend because he

knowingly waited to ask to amend his complaint until after the court entered

judgment. 1 R. at 161-62 (citing Fed. R. Civ. P. 15(a)-(b), 59(e), 60(b)).

      As a threshold issue, we sua sponte consider the extent to which we have

jurisdiction over this appeal. A notice of appeal must “designate the judgment,

order, or part thereof being appealed.” Fed. R. App. P. 3(c)(1)(B). We lack

jurisdiction to address issues not raised in the notice of appeal. Phillips v. James,

422 F.3d 1075, 1081 (10th Cir. 2005). “While we of course liberally construe pro

se pleadings, an appellant’s pro se status does not excuse the obligation of any

litigant to comply with the fundamental requirements of the Federal Rules of

Civil and Appellate Procedure.” Ogden v. San Juan County, 32 F.3d 452, 455

(10th Cir. 1994).

      Mr. Wiggins’s appellate brief discusses both the court’s dismissal of his

action as moot and the court’s order refusing permission to amend his complaint.

Aplt. Br. at 4. But his notice of appeal does not include this second issue. 1 R. at

149-51. It could not have done so: the notice of appeal pre-dates the district

court’s order denying permission to amend his complaint. We thus do not

consider the proposed amendment.

      The district court correctly dismissed Mr. Wiggins’s claim as moot. His

complaint only requested equitable relief against officials from the San Juan

County Detention Center. “When it becomes impossible for a court to grant

                                         -3-
effective relief, a live controversy ceases to exist, and the case becomes moot.”

Kan. Judicial Review v. Stout, 562 F.3d 1240, 1246 (10th Cir. 2009). A

prisoner’s transfer from one prison to another moots claims for declaratory or

injunctive relief against officials at the prior prison. Abdulhaseeb v. Calbone,

600 F.3d 1301, 1311 (10th Cir. 2010).

      AFFIRMED. We GRANT IFP status and remind Mr. Wiggins of his

obligation to make partial payments until the filing fee is paid.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -4-